PER CURIAM.
Jackson Stallings appeals the denial of his motion for postconviction relief from a 1973 conviction, which he did not appeal. This is his fourth motion attacking his conviction or sentence, and, as found by the trial court, is time-barred. Stallings’ rationale for missing the two-year time frame imposed on motions filed pursuant to Florida Criminal Procedure Rule 3.850 is that he is illiterate, which does not excuse the time limitations of the rule. The order of the trial court denying relief is affirmed.
Stallings alleges that his plea to rape should be set aside because he was charged by information, rather than by indictment. Because the offense for which Stallings was charged and convicted was not subject to the death penalty, the State was not required to charge him by indictment. See Heuring v. State, 513 So.2d 122 (Fla.1987).
Affirmed.
THREADGILL, A.C.J., and GREEN and SALCINES, JJ., Concur.